Title: To Thomas Jefferson from Henry Dearborn, 11 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department January [11] 1805
                  
                  I have the honor to propose for your approbation the following list of Promotions and Appointments in the Army of the United States.
                  Promotions
                  Capt Abimael Y. Nicoll to be promoted to the rank of Major in the Corps of Artillerists, vice, Major George Ingersol resigned December 1st 1804.
                  1st Lieut Samuel T Dyson, to be promoted to the rank of Captain in the Corps of Artillerists vice, Captain Peter Tallman Deceased Sept 15th 1804.
                  1st. Lieut James B. Many, to be promoted to the rank of Captain in the Corps of Artillerists vice, Captain Henry M. Muhlenberg resigned Octr. 1st 1804.
                  1st. Lieut. John Fergus to be promoted to the rank of Captain in the Corps of Artillerists vice, Captain Abimael Y. Nicoll promoted to Majr. Decr. 1st 1804.
                  1st Lieut Nathaniel Leonard to be promoted to the rank of Captain in the corps of Artillerist vice, Captain John W. Livingston resigned December 1st. 1804.
                  Ensign John C. Symmes to be promoted to the rank of 2d Lieut. in the 1st Regt of Infantry, vice Lieut James Porter resigned May 1st. 1804.
                  1st. Lieut. Joseph Bowmer to be promoted to the rank of Captain in the 2d Regt. of Infantry vice Capt Aaron Gregg Deceased October 12th. 1804.
                  2d. Lieut. Henry Hopkins, to be promoted to the rank of 1st Lieut. in the 2d. Regt. of Infantry vice Lieut William Wooldrige resigned June 16th. 1804.
                  2d. Lieut. William Pratt to be promoted to the rank of 1st Lieut. in the 2d Regt of Infantry, vice, Lieut. Joseph Bowmer promoted Octr. 12th. 1804.
                  Ensign Samuel Williamson to be promoted to the rank of 2d Lieut. in the 2d Regt of Infantry, vice, Lieut. Henry Hopkins promoted June 16th 1804.
                  Ensign Gilbert C Russell, to be promoted to the rank of 2d. Lieut. in the 2d Regt of Infantry, vice, Lieut. Joseph Doyle deceased Sept. 3d 1804.
                  Ensign James S Logan to be promoted to the rank of 2d. Lieut. in the 2d Regt. of Infantry, vice, Lieut. George T. Ross resigned Octr. 6th 1804.
                  Ensign Alfred Sebastian to be promoted to the rank of 2d Lieut in the 2d Regt. of Infantry, vice Lieut. William Pratt promoted Octr. 12th. 1804
                  Appointments
                  Porter Hanks of Massachusetts, James McKellar & James Read of Pennsylvania; Joseph Hanham & Thomas Murray of Maryland; Robert Roberts of Virginia, Joseph R Henderson of Tennessee, Godfrey Bartles of the Missisippi Territory, & Michael Walsh of New Orleans to be appointed Second Lieutenants in the Regiment of  Artillerists.
                  John Hackett Jnr of the Missisippi Territory, William Mead and Charles Magnan of Georgia, and John Joseph Duforest of Louisiana to be appointed Ensigns in the Second Regiment of Infantry.
                  Anthony Sangrain of Louisiana, Josiah Kirk of the Missisippi Territory, and Charles Williamson of Maryland, to be appointed Surgeons Mates in the Army of the United States.
                  Accept Sir, the assurances of my high respect & consideration.
                                       
                            
                            H. Dearborn
                     
                        
               